Exhibit 21.1 SUBSIDIARIES OF SCHIFF NUTRITION INTERNATIONAL, INC. Entity Name Incorporation Shareholder/Parent Corp. Ownership Percentage Schiff Nutrition International, Inc. Delaware Schiff Nutrition Group, Inc. Utah Schiff Nutrition International, Inc. 100% WNG Holdings (International) LTD, Inc. Nevada Schiff Nutrition Group, Inc. 100% Coppal Research, Inc. Utah WNG Holdings (International) LTD, Inc. 100% Weider Nutrition (WNI) Limited UK WNG Holdings (International) LTD, Inc. 100% Weider Nutrition BV Netherlands WNG Holdings (International) LTD, Inc. 100% Weider Nutrition Italia SrL Italy Weider Nutrition (WNI) Limited 100% Weider Nutrition GmbH Germany Weider Nutrition BV 100%
